      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.45 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOE M. YOUNG,                                       Case No.: 20-cv-02441-H-AHG
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT
13   v.                                                  COUNTY OF SAN DIEGO’S
     COUNTY OF SAN DIEGO; DEPUTY                         MOTION TO DISMISS
14
     SHERIFF CHAD FICKETT (0277);
15   SERGEANT JOSEPH BARRY (4722);                       [Doc. No. 3.]
16   DEPUTY SHERIFF ALEJANDRO
     SILVA (0248); DEPUTY SHERIFF
17   MICHAEL CRUZ (5622); DEPUTY
18   SHERIFF DANIEL GUTIERRAZ (7441);
     and DEPUTY SHERIFF CLAUDIA
19   VALENCIA (unknown),
20                                   Defendants.
21
22         On February 24, 2021, Defendant County of San Diego filed a motion to dismiss
23   Plaintiff Joe M. Young’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)
24   for failure to state a claim. (Doc. No. 3.) On March 15, 2021, Plaintiff filed a response in
25   opposition to Defendant’s motion to dismiss. (Doc. No. 4.) On March 22, 2021, Defendant
26   filed its reply. (Doc. No. 5.) A hearing on the motion is currently scheduled for Monday,
27   March 29, 2021. The Court, pursuant to its discretion under Civil Local Rule 7.1(d)(1),
28   determines the matter is appropriate for resolution without oral argument, submits the

                                                     1
                                                                                 20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.46 Page 2 of 13



 1   motion on the parties’ papers, and vacates the hearing. For the reasons below, the Court
 2   denies Defendant County of San Diego’s motion to dismiss.
 3                                            Background
 4          The following factual background is taken from the allegations in Plaintiff’s
 5   complaint. On or about December 21, 2019, at approximately 2:00 a.m., Plaintiff’s son, a
 6   minor, was riding in a car with some friends after having gone to see a movie. (Doc. No.
 7   1, Compl. 14.) The car was stopped in Imperial Beach California, at a routine DUI
 8   checkpoint that was being conducted by the San Diego County Sheriff. (Id.) Plaintiff’s
 9   son and the other occupants of the car were detained because they were minors in public
10   after curfew, and the driver of the car was driving without possession of a driver’s license.
11   (Id. ¶ 15.)
12          Representatives of the San Diego County Sheriff called Plaintiff, woke him up, and
13   informed him that his son had been detained and that Plaintiff should come to the DUI
14   checkpoint to retrieve his son. (Id. ¶ 16.) Plaintiff left immediately to pick up his son, but
15   Plaintiff forgot his driver’s license. (Id. ¶ 17.)
16          Upon arriving at the DUI checkpoint, Plaintiff spoke to the deputy sheriffs at the
17   scene, and they told him that he could not take his son because he did not have any photo
18   identification on his person. (Id. ¶ 18.) Plaintiff alleges that one or more of the officers
19   began to question Plaintiff’s son in a threatening, menacing, and accusatory tone. (Id. ¶
20   19.) Plaintiff told his son that he did not need to answer any questions. (Id.) Upon telling
21   his son this, one or more of the officers told Plaintiff that he was under arrest and told him
22   to place his hands behind his back. (Id. ¶ 20.) Plaintiff asked why he was being arrested,
23   and he was told it was because he was interfering with the officers. (Id. ¶ 21.)
24          Thereafter, one of the Officer Defendants discharged his taser at Plaintiff striking
25   Plaintiff in his thigh near his pants pocket and causing a lighter to explode that was in the
26   pocket. (Id. ¶¶ 22-23.) The Officer Defendants had to stomp out the fire. (Id. ¶ 23.) The
27   Officer Defendants then tackled Plaintiff, forcing him to the ground. (Id. ¶ 24.) One of
28   the Officer Defendants discharged a taser again directly into Plaintiff’s back. (Id.)

                                                     2
                                                                                  20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.47 Page 3 of 13



 1         Subsequently, Plaintiff was taken to jail, then to the hospital to treat his injuries and
 2   burns, and then back to jail. (Id. ¶ 25.) Plaintiff’s wife was called to retrieve her son. (Id.
 3   ¶ 27.) The Officer Defendants allowed Plaintiff’s wife to take Plaintiff’s son without
 4   checking her photo identification. (Id. ¶ 28.) Eventually, Plaintiff was released on bail,
 5   and the charges against him were subsequently dismissed. (Id. ¶ 29.)
 6         On December 15, 2020, Plaintiff filed a complaint against Defendants County of
 7   San Diego, Deputy Sheriff Chad Fickett, Sergeant Joseph Barry, Deputy Sheriff Alejandro
 8   Silva, Deputy Sheriff Michael Cruz, Deputy Sheriff Daniel Gutierrez, and Deputy Sheriff
 9   Claudia Valencia, alleging claims for: (1) violation of 42 U.S.C. § 1983, unlawful arrest;
10   (2) violation of 42 U.S.C. § 1983, excessive force; (3) false arrest/false imprisonment; (4)
11   negligence; (5) violation of the Ralph Act, California Civil Code § 51.7; and (6) violation
12   of the Bane Act, California Civil Code § 52.1. (Doc. No. 1, Compl.) In the complaint,
13   Plaintiff asserts all of the causes of action against the Officer Defendants; but Plaintiff only
14   asserts the four state law causes of action against Defendant County of San Diego. (See
15   id. ¶¶ 30-73.) By the present motion, Defendant County of San Diego moves pursuant to
16   Federal Rule of Civil Procedure 12(b)(6) to dismiss all of the causes of action asserted
17   against it for failure to state a claim. (Doc. No. 3-1.)
18                                            Discussion
19   I.    Legal Standards for a Rule 12(b)(6) Motion to Dismiss
20         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
21   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
22   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
23   646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure 8(a)(2) requires that
24   a pleading stating a claim for relief containing “a short and plain statement of the claim
25   showing that the pleader is entitled to relief.” The function of this pleading requirement is
26   to “give the defendant fair notice of what the . . . claim is and the grounds upon which it
27   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
28         A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough

                                                    3
                                                                                    20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.48 Page 4 of 13



 1   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
 2   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
 3   content that allows the court to draw the reasonable inference that the defendant is liable
 4   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading
 5   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
 6   action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint
 7   suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
 8   (quoting Twombly, 550 U.S. at 557). Accordingly, dismissal for failure to state a claim is
 9   proper where the claim “lacks a cognizable legal theory or sufficient facts to support a
10   cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
11   (9th Cir. 2008).
12         In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
13   all facts alleged in the complaint, and draw all reasonable inferences in favor of the
14   claimant. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
15   938, 945 (9th Cir. 2014). But, a court need not accept “legal conclusions” as true. Ashcroft
16   v. Iqbal, 556 U.S. 662, 678 (2009). Further, it is improper for a court to assume the
17   claimant “can prove facts which it has not alleged or that the defendants have violated the
18   . . . laws in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v.
19   Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
20         In addition, a court may consider documents incorporated into the complaint by
21   reference and items that are proper subjects of judicial notice. See Coto Settlement v.
22   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). If the court dismisses a complaint for
23   failure to state a claim, it must then determine whether to grant leave to amend. See Doe
24   v. United States, 58 F.3d 494, 497 (9th Cir. 1995); see Telesaurus, 623 F.3d at 1003 (9th
25   Cir. 2010).
26   ///
27   ///
28   ///

                                                   4
                                                                                  20-cv-02441-H-AHG
         Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.49 Page 5 of 13



 1   II.     Analysis
 2           A.    Plaintiff’s Claim for Negligence
 3           In the complaint, Plaintiff alleges a claim for negligence against Defendant County
 4   of San Diego. (Doc. No. 1, Compl. ¶¶ 48-53.) Under California law, the elements of a
 5   claim for negligence are: (1) a legal duty to use due care, (2) a breach of such legal duty,
 6   and (3) the breach as the proximate or legal cause of the resulting injury. Vasilenko v.
 7   Grace Fam. Church, 3 Cal. 5th 1077, 1083 (2017); Beacon Residential Cmty. Assn. v.
 8   Skidmore, Owings & Merrill LLP, 59 Cal. 4th 568, 573 (2014). “The existence of a duty
 9   is a question of law.” Vasilenko, 3 Cal. 5th at 1083.
10           Defendant argues that Plaintiff’s negligence claim should be dismissed because
11   Plaintiff has failed to adequately allege that the individual Officer Defendants owed him a
12   duty to use reasonable care. (Doc. No. 3-1 at 4-5.) Under California law, public employees
13   “are statutorily liable to the same extent as private persons for injuries caused by their acts
14   or omissions, subject to the same defenses available to private persons.” Hayes v. Cnty. of
15   San Diego, 57 Cal. 4th 622, 628–29 (2013) (citing Cal. Gov. Code § 820). “Also, public
16   entities are generally liable for injuries caused by the negligence of their employees acting
17   within the scope of their employment.” Id. (citing Cal. Gov. Code § 815.2). Further,
18   “‘[u]nder California law, police officers have a duty not to use excessive force.’” Lawrence
19   v. City & Cty. of San Francisco, 258 F. Supp. 3d 977, 999 (N.D. Cal. 2017) (quoting
20   Warren v. Marcus, 78 F. Supp. 3d 1228, 1251 (N.D. Cal. 2015)); see Mann v. City of Chula
21   Vista, No. 18-CV-2525-WQH-MDD, 2020 WL 5759749, at *9 (S.D. Cal. Sept. 28, 2020)
22   (Under California law, “[p]olice officers owe ‘a duty to use reasonable care’ in deciding
23   whether to use and in fact using force.”); see also Hayes v. Cty. of San Diego, 57 Cal. 4th
24   622, 629 (2013) (“This court has long recognized that peace officers have a duty to act
25   reasonably when using deadly force.”). 1
26
27   1
            In its motion, Defendant argues that the California Supreme Court’s decision in Hayes is limited
28   to “only deadly use-of-force cases.” (Doc. No. 3-1 at 5.) The Court acknowledges that in Hayes, the
     California Supreme Court expressly stated that “peace officers have a duty to act reasonably when using

                                                       5
                                                                                          20-cv-02441-H-AHG
         Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.50 Page 6 of 13



 1           Here, Plaintiff alleges that the Officer Defendants used excessive force against him
 2   during the incident at issue. 2 (See Doc. No. 1, Compl. ¶¶ 22-25, 35-39.) These allegations
 3   are sufficient to satisfy the duty element of Plaintiff’s negligence claim at the pleading
 4   stage. See Hofer, 2019 WL 4575389, at *18 (“Because Plaintiffs have plausibly alleged a
 5   Section 1983 excessive force claim, their negligence claim premised on the same conduct
 6   survives.”).
 7           Defendant also argues that Plaintiff’s negligence claim should be dismissed because
 8   Plaintiff fails to make any particular factual allegations as to any particular defendant.
 9   (Doc. No. 3-1 at 5.) Defendant notes that the majority of Plaintiff’s allegations reference
10   “one or more Officer Defendants” or just generally all “Defendants.” (Id. at 2.) In
11   response, Plaintiff argues that its allegations are sufficient and that exactly which officer
12   committed which specific act is a matter for discovery, not pleading. (Doc. No. 4 at 5-6.)
13           In the complaint, Plaintiff identifies each of the individual Officer Defendants by
14   name and provides a badge number for all but one of them. (See Doc. No. 1, Compl. ¶¶ 1,
15   5-10.) In addition, the complaint provides detailed factual allegations regarding the
16   circumstances of the incident at issue. (See id. ¶¶ 14-29.) These allegations are sufficient
17   to provide Defendant County of San Diego with fair notice of the factual grounds upon
18   which Plaintiff’s negligence claim and other claims rest. See Twombly, 550 U.S. at 555.
19           Finally, Defendant County of San Diego argues that Plaintiff’s negligence claim fails
20   because the Officer Defendants are afforded immunity under California Government Code
21   § 820.2 for discretionary decisions. (Doc. No. 3-1 at 5.) Section 820.2 provides that “a
22
23   deadly force.” Hayes, 57 Cal. 4th at 629. Nevertheless, courts in California have not limited Hayes’s
24   holding to only excessive force cases involving the use of deadly force. See, e.g., Mann, 2020 WL
     5759749, at *9; Taylor v. Cty. of Calaveras, No. 1:18-CV-00760-BAM, 2020 WL 7406527, at *19 (E.D.
25   Cal. Dec. 17, 2020); Hofer v. Emley, No. 19-CV-02205-JSC, 2019 WL 4575389, at *18 (N.D. Cal. Sept.
     20, 2019); Legaspi v. City of La Verne, No. B295822, 2020 WL 5057345, at *3 (Cal. Ct. App. Aug. 27,
26   2020); Hesterberg v. United States, 71 F. Supp. 3d 1018, 1042 (N.D. Cal. 2014). And Defendant has
     failed to provide the Court with any authority to the contrary.
27
     2
28           Defendant County of San Diego does not challenge the sufficiency of Plaintiff’s excessive force
     allegations.

                                                       6
                                                                                          20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.51 Page 7 of 13



 1   public employee is not liable for an injury resulting from his act or omission where the act
 2   or omission was the result of the exercise of the discretion vested in him, whether or not
 3   such discretion be abused.” Cal. Gov’t. Code § 820.2. But California Government Code
 4   § 820.2 “does not shield from liability government employees who use excessive force in
 5   carrying out their duties.” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 799 (9th Cir.
 6   2018); see also Robinson v. Solano Cty., 278 F.3d 1007, 1016 (9th Cir. 2002) (en banc)
 7   (“Most of the state law claims arise from the allegation that the individual officers used
 8   excessive force, and California denies immunity to police officers who use excessive force
 9   in arresting a suspect.” (citing Mary M. v. City of Los Angeles, 54 Cal. 3d 202, 215 (1991);
10   Scruggs v. Haynes, 252 Cal. App. 2d 256, 264 (1967)). Here, Plaintiff alleges that the
11   Officer Defendants used excessive force. (See Doc. No. 1, Compl. ¶¶ 22-25, 35-39.) As
12   such, the Court declines to dismiss Plaintiff’s negligence claim on the basis of California
13   Government Code § 820.2. In sum, the Court declines to dismiss Plaintiff’s claim for
14   negligence.
15         B.      Plaintiff’s Claim for False Arrest/False Imprisonment
16         In the complaint, Plaintiff alleges a claim for false arrest/false imprisonment against
17   Defendant County of San Diego. (Doc. No. 1, Compl. ¶¶ 40-47.) Defendant argues that
18   this claim should be dismissed because based on the facts alleged in the complaint, there
19   was probable cause to arrest Plaintiff. (Doc. No. 3-1 at 4.)
20         Under California law, “the tort of false imprisonment is the nonconsensual,
21   intentional confinement of a person, without lawful privilege, for an appreciable length of
22   time. A person is falsely imprisoned if he is wrongfully deprived of his freedom to leave
23   a particular place by the conduct of another.” Hagberg v. California Fed. Bank, 32 Cal.
24   4th 350, 373 (2004) (cleaned up). “Restraint may be effectuated by means of physical
25   force, threat of force or of arrest, confinement by physical barriers, or by means of any
26   other form of unreasonable duress.” Fermino v. Fedco, Inc., 7 Cal. 4th 701, 715, 872 P.2d
27   559, 567 (1994) (citations omitted). “Under California law, the torts of false arrest and
28   false imprisonment are not separate torts, as false arrest is ‘but one way of committing a

                                                  7
                                                                                 20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.52 Page 8 of 13



 1   false imprisonment.’” Watts v. Cty. of Sacramento, 256 F.3d 886, 891 (9th Cir. 2001)
 2   (quoting Asgari v. City of Los Angeles, 15 Cal. 4th 744, 752 n.3 (1997)).
 3         California law “protects a law enforcement officer from liability for false arrest or
 4   false imprisonment where the officer, acting within the scope of his or her authority, either
 5   (1) effects a lawful arrest or (2) has reasonable cause to believe the arrest is lawful.”
 6   Cervantes v. United States, 330 F.3d 1186, 1188 (9th Cir. 2003) (citing Cal. Penal Code
 7   847(b)).      “California courts speak of ‘reasonable cause’ and ‘probable cause’
 8   interchangeably.” Cornell v. City & Cty. of San Francisco, 17 Cal. App. 5th 766, 786
 9   (2017). Under California law, “[p]robable cause is shown ‘when the facts known to the
10   arresting officer would persuade someone of “reasonable caution” that the person to be
11   arrested has committed a crime.’” People v. Zaragoza, 1 Cal. 5th 21, 57 (2016) (quoting
12   People v. Celis, 33 Cal. 4th 667, 673 (2004)).
13         The legal standard California courts use “to assess is an objective one in which the
14   subjective motivations of the arresting officers have no role.” Cornell, 17 Cal. App. 5th at
15   779. “Where the facts are not in conflict, the issue of probable cause is a question of law.”
16   Id. When, however, the facts that gave rise to the arrest are controverted, a jury must
17   resolve conflicts in the evidence. See Levin v. United Air Lines, Inc., 158 Cal. App. 4th
18   1002, 1018 (2008) (citing Pool v. City of Oakland, 42 Cal. 3d 1051, 1069 (1986) (“[W]here
19   the evidence is conflicting with respect to probable cause, it [is] the duty of the court to
20   instruct the jury as to what facts, if established, would constitute probable cause. The jury
21   then decides whether the evidence supports the necessary factual findings.” (citations
22   omitted))).
23         Defendant County of San Diego argues that Plaintiff’s false imprisonment claim
24   fails because the Officer Defendants had probable cause to arrest Plaintiff for violating
25   California Penal Code § 148. (Doc. No. 3-1 at 4.) California Penal Code § 148 prohibits
26   willfully resisting, delaying, or obstructing an officer in the discharge or attempt to
27   discharge any duty of his office or employment. Cal. Penal Code § 148(a)(1). The
28   elements of the crime are: “(1) the defendant willfully resisted, delayed, or obstructed a

                                                   8
                                                                                  20-cv-02441-H-AHG
      Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.53 Page 9 of 13



 1   peace officer, (2) when the officer was engaged in the performance of his or her duties, and
 2   (3) the defendant knew or reasonably should have known that the other person was a peace
 3   officer engaged in the performance of his or her duties.” Yount v. City of Sacramento, 43
 4   Cal. 4th 885, 895 (2008) (internal quotation marks omitted). Although “Section 148 is
 5   most often applied to the physical acts of a defendant,” it “‘is not limited to nonverbal
 6   conduct involving flight or forcible interference with an officer’s activities.’” In re
 7   Muhammed C., 95 Cal. App. 4th 1325, 1329 (2002). Nevertheless, Section 148 “must be
 8   applied with great caution to speech.” People v. Quiroga, 16 Cal. App. 4th 961, 968 (1993);
 9   see also Johnson v. Bay Area Rapid Transit Dist., 724 F.3d 1159, 1174 (9th Cir. 2013)
10   (“[S]ection 148 does not allow [police] ‘to use the awesome power which they possess to
11   punish individuals for conduct that is not only lawful, but which is protected by the First
12   Amendment.’” (quoting Muhammed C., 95 Cal. App. 4th at 1330–31)).
13         Defendant argues that based on the facts alleged in the complaint, the Officer
14   Defendants had reasonable grounds to believe that Plaintiff violated Section 148. (Doc.
15   No. 3-1 at 4; Doc. No. 5 at 4.) In response, Plaintiff argues that the Court should reject
16   Defendant’s probable case argument because the argument is not focused on the specific
17   facts that are alleged in his complaint. (Doc. No. 4 at 4-5.) The Court agrees with Plaintiff.
18         In the complaint, Plaintiff alleges the Officer Defendants detained his son. (Doc.
19   No. 1 Compl. ¶¶ 15-16.) Plaintiff further alleges that when he arrived to pick up his son,
20   he could hear officers questioning his son, and Plaintiff then told his son that he did not
21   need to answer any questions. (Id. ¶¶ 18-19.) Plaintiff alleges that upon telling this to his
22   son and informing him of his rights, the Officer Defendants told Plaintiff that he was under
23   arrest for interfering with officers and to place his hands behind his back. (Id. ¶ 20.)
24         Defendant fails to provide the Court with a case holding that this specific conduct
25   violates California Penal Code § 148. Cf. Levin, 158 Cal. App. 4th at 1018 (explaining
26   that in a civil action for false arrest, “the defendant has the burden of persuasion to prove
27   that the arrest was justified”). To the contrary, the Court has found at least one case where
28   a district court declined to find that there was probable cause as a matter of law to arrest

                                                   9
                                                                                  20-cv-02441-H-AHG
     Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.54 Page 10 of 13



 1   the plaintiff for violation of Section 148 where the plaintiff’s version of the facts was that
 2   he interrupted an interview between an officer and his wife by telling her not to speak to
 3   the officer, telling her to go into the house, and pushing her in the direction of the house.
 4   See Morin v. Ramos, No. CV 05-4017 JVS (FFM), 2007 WL 1696113, at *4–7 (C.D. Cal.
 5   June 8, 2007) (“There can be no doubt that Plaintiff was absolutely entitled to urge his wife
 6   not to speak with the police.”).
 7         To support its argument, Defendant County of San Diego cites to the cases: In re
 8   Muhammed C., 95 Cal. App. 4th 1325 (2002) and People v. Cooks, 58 Cal. Rptr. 550 (App.
 9   Dep’t Super Ct. 1967). (Doc. No. 5 at 3-4.) But both of these cases are distinguishable
10   from the facts alleged in the present complaint. Muhammed involved a minor who refused
11   police officers’ repeated requests that he step away from a patrol car despite acknowledging
12   their orders. See 95 Cal. App. 4th at 1330. Cooks involved a bartender who repeatedly
13   advised a patron not to show his identification to a police officer who asked for it during
14   an investigation despite the officer explaining to the bartender the purpose of his presence
15   in the bar and the officer ordering the bartender not to interfere. See 58 Cal. Rptr. at 551.
16   In contrast, here, there are no allegations that Plaintiff disobeyed any of the officer’s orders.
17   The only facts alleged are that Plaintiff advised his son that he did not have to answer the
18   officer’s questions, and then the officers arrested Plaintiff. (Doc. No. 1 Compl. ¶¶ 18-20.)
19   As such, the Court declines to dismiss Plaintiff’s claim for false imprisonment.
20         C.     Plaintiff’s Ralph Act Claim
21         In the complaint, Plaintiff alleges a claim for violation of the Ralph Act, California
22   Civil Code § 51.7. (Doc. No. 1, Compl. ¶¶ 54-61.) The Ralph Act, California Civil Code
23   § 51.7, provides that “[a]ll persons within [California] have the right to be free from any
24   violence, or intimidation by threat of violence, committed against their persons or property
25   because of [race].” Cal. Civ. Code §§ 51.7(a), 51(b). In order to establish a Ralph Act
26   claim, “a plaintiff must show ‘(1) the defendant threatened or committed violent acts
27   against the plaintiff; (2) the defendant was motivated by his perception of plaintiff’s race;
28   (3) the plaintiff was harmed; and (4) the defendant’s conduct was a substantial factor in

                                                    10
                                                                                     20-cv-02441-H-AHG
     Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.55 Page 11 of 13



 1   causing the plaintiff’s harm.’” Warren v. Marcus, 78 F. Supp. 3d 1228, 1248 (N.D. Cal.
 2   2015); accord Austin B. v. Escondido Union Sch. Dist., 149 Cal. App. 4th 860, 880–81
 3   (2007) (citing Judicial Council of California Civil Jury Instructions (“CACI”) No. 3023).
 4         Defendant argues that Plaintiff’s Ralph Act claim should be dismissed because
 5   Plaintiff has failed to allege sufficient facts to satisfy the second element of a Ralph Act
 6   claim – that a substantial motivating reason for defendant’s conduct was the perception of
 7   Plaintiff’s race. (Doc. No. 3-1 at 5-6.) Defendant argues that Plaintiff has merely alleged
 8   that he is African-American, and the Officers Defendants are not African American. (Id.
 9   at 6.) Defendant argues that Plaintiff has failed to allege any specific facts from which it
10   could plausibly be inferred that the Officer Defendants’ actions were based on Plaintiff’s
11   race. (Id.)
12         In the complaint, Plaintiff provides specific facts explaining that he is African-
13   American and he was treated differently by the Officer Defendants than his wife, who is
14   not African-American. Specifically, Plaintiff alleges that the Officer Defendants refused
15   to allow Plaintiff to take his son home because he did not have any photo identification,
16   but later allowed Plaintiff’s wife to take his son home without checking her photo
17   identification. (Doc. No. 1, Compl. ¶¶ 18, 26-27.) These allegations are sufficient to
18   satisfy the second element of Plaintiff’s Ralph Act claim at the pleading stage. As such,
19   the Court declines to dismiss Plaintiff’s Ralph Act claim.
20         D.      Plaintiff’s Bane Act Claim
21         In the complaint, Plaintiff alleges a claim for violation of the Bane Act, California
22   Civil Code § 52.1. (Doc. No. 1, Compl. ¶¶ 62-73.) Defendant argues that this claim should
23   be dismissed because Plaintiff has failed to make any factual allegations concerning threats,
24   intimidation, or coercion. (Doc. No. 3-1 at 6.)
25         The Bane Act, California Civil Code § 52.1, provides a private cause of action
26   against anyone who “interferes by threats, intimidation, or coercion, or attempts to interfere
27   by threats, intimidation, or coercion, with the exercise or enjoyment by an individual or
28   individuals of rights secured by the Constitution or laws of the United States, or laws and

                                                   11
                                                                                  20-cv-02441-H-AHG
     Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.56 Page 12 of 13



 1   rights secured by the Constitution or laws of California.” Cal. Civil Code § 52.1(a).
 2   Section 52.1 requires “an attempted or completed act of interference with a legal right,
 3   accompanied by a form of coercion.” Jones v. Kmart Corp., 17 Cal. 4th 329, 334 (1998);
 4   accord Austin B., 149 Cal. App. 4th at 882. “The essence of a Bane Act claim is that the
 5   defendant, by the specified improper means (i.e., ‘threats, intimidation or coercion’), tried
 6   to or did prevent the plaintiff from doing something he or she had the right to do under the
 7   law or to force the plaintiff to do something that he or she was not required to do under the
 8   law.” Austin B., 149 Cal. App. 4th at 883 (quoting Jones, Cal. 4th at 334).
 9         Defendant argues that Plaintiff’s Bane Act claim should be dismissed because the
10   complaint does not contain any factual allegations of independent threats, intimidation, or
11   coercion by any particular defendant. (Doc. No. 3-1 at 6.) But the Ninth Circuit has
12   engaged in an analysis of California case law on this issue and explained that “in excessive
13   force cases . . . , § 52.1 does not require proof of coercion beyond that inherent in the
14   underlying violation.” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 802 (9th Cir.
15   2018). Here, Plaintiff alleges that the Officer Defendants used excessive force. (See Doc.
16   No. 1, Compl. ¶¶ 22-25, 35-39.) As such, Plaintiff need not allege any facts of independent
17   threats, intimidation, or coercion beyond his excessive force claim. See McAdams v. City
18   of Newport Beach, No. SACV1900615AGKESX, 2019 WL 6736919, at *2 (C.D. Cal. Oct.
19   2, 2019) (“where the underlying constitutional violation is excessive force . . . , the plaintiff
20   need not allege a separate and distinct act of threat, intimidation, or coercion to succeed on
21   a Bane Act claim”). As a result, the Court declines to dismiss Plaintiff’s Bane Act claim.
22   ///
23   ///
24   ///
25
26
27
28

                                                    12
                                                                                     20-cv-02441-H-AHG
     Case 3:20-cv-02441-H-AHG Document 6 Filed 03/22/21 PageID.57 Page 13 of 13



 1                                           Conclusion
 2         For the reasons above, the Court denies Defendant County of San Diego’s motion to
 3   dismiss. Defendant County of San Diego must file an answer to Plaintiff’s complaint
 4   within 30 days from the date this order is filed.
 5         IT IS SO ORDERED.
 6   DATED: March 22, 2021
 7
                                                    MARILYN L. HUFF, District Judge
 8                                                  UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   13
                                                                             20-cv-02441-H-AHG
